People v Alcantara (2017 NY Slip Op 07230)





People v Alcantara


2017 NY Slip Op 07230


Decided on October 17, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2017

Tom, J.P., Richter, Andrias, Gesmer, Singh, JJ.


4710 5131/11

[*1]The People of the State of New York, Respondent,
vRichard Alcantara, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Laura Lieberman Cohen of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Order, Supreme Court, New York County (Ronald A. Zweibel, J.), entered on or about December 10, 2014, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in declining to grant a downward departure from defendant's presumptive risk level (see generally People v Gillotti, 23 NY3d 841 [2014]). Defendant failed to meet his burden to show that his participation in sex offender treatment was so exceptional as to warrant a downward departure. The remaining mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument, and were outweighed by the aggravating factors.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 17, 2017
CLERK